10-2433-ag
         Li v. Holder
                                                                                        BIA
                                                                                 Vomacka, IJ
                                                                               A 078 746 833
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18 th day of May, two thousand eleven.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                GERARD E. LYNCH,
10                  Circuit Judges.
11       _______________________________________
12
13       MING LIN LI,
14                Petitioner,
15
16                      v.                                      10-2433-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gary J. Yerman, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Douglas E. Ginsburg,
27                                     Assistant Director; Jessica R. C.
28                                     Malloy, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5         Petitioner Ming Lin Li, a native and citizen of the

6    People’s Republic of China, seeks review of a May 26, 2010,

7    decision of the BIA, affirming the May 20, 2008, decision of

8    Immigration Judge (“IJ”) Alan A. Vomacka, denying her

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Ming

11   Lin Li, No. A078 746 833 (B.I.A. May 26, 2010), aff’g

12   No.A078 746 833 (Immig. Ct. N.Y. City May 20, 2008).     We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history of the case.

15        Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s decisions.   See Yun-Zui Guan v.

17   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     See 8 U.S.C.

19   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

20   (2d Cir. 2009).

21   I.   Past Persecution

22        The record supports the agency’s determination that Li


                                  2
1    failed to demonstrate that she suffered past persecution.

2    Although Li argues that she suffered past persecution

3    because government officials interfered with her church to

4    such an extent that she was not allowed to practice her

5    Catholic religion without fear of punishment, she fails to

6    point to any evidence in the record supporting this claim.

7    Indeed, Li submitted a letter from the archdiocese of her

8    church in China which did not indicate that she was unable

9    to either practice her religion or attend services, or that

10   she was arrested, detained, or harassed by the Chinese

11   government for her religious activities.   Rather, the letter

12   stated that she took part in youth group activities, had

13   confessions, and “lived a life with strong faith.”

14   Moreover, Li testified that neither she, her family members,

15   nor any Catholic followers in her village were ever

16   arrested.   Accordingly, because a reasonable fact-finder

17   would not be compelled to find that Li met her burden of

18   establishing either that any threats she received from

19   Chinese officials rose to the level of persecution or that

20   she was unable to practice her religion, we will not disturb

21   the agency’s conclusion that Li failed to establish that she

22   suffered past persecution.   See Diallo v. INS, 232 F.3d 279,



                                   3
1    287 (2d Cir. 2000).

2    II.   Well-Founded Fear of Persecution

3          Because Li failed to demonstrate that she suffered past

4    persecution, she was not entitled to a presumption of a

5    well-founded fear of future persecution.     See 8 C.F.R.

6    § 1208.13(b).     As Li does not point to any evidence

7    corroborating her assertion that she would be singled out

8    for persecution, the agency reasonably concluded that she

9    failed to demonstrate a well-founded fear of future

10   persecution.     See Jian Xing Huang v. INS, 421 F.3d 125, 129

11   (2d Cir. 2005) (holding that a fear is not objectively

12   reasonable if it lacks “solid support” in the record and is

13   merely “speculative at best”).

14         Furthermore, the agency reasonably found that Li failed

15   to demonstrate a pattern or practice of persecution against

16   Catholics in China.     See Mufied v. Mukasey, 508 F.3d 88, 91

17   (2d Cir. 2007); see also Santoso v. Holder, 580 F.3d 110 (2d

18   Cir. 2009).     Here, the agency specifically considered Li’s

19   evidence and reasonably found that, although there was

20   evidence indicating that “the Chinese government shows a

21   poor respect for religious freedom in general,” the evidence

22   also indicated that most people who have been persecuted


                                     4
1    were religious leaders, and that Li was not a religious

2    leader nor was she likely to become one.      This conclusion is

3    supported by substantial evidence, as the 2007 Religious

4    Freedom Report on China and the 2007 Profile of Asylum

5    Claims and Country Conditions in China Report provided that

6    authorities generally focused their attention on house-

7    church leaders, activists, unofficial clergy members, and

8    operators of illegal Bible publishing businesses, and that

9    leaders of religious groups were subject to “harsher

10   penalties.”     Furthermore, the 2007 Religious Freedom Report

11   indicated that the government’s treatment of unregistered

12   groups varied widely throughout the country, and that, in

13   some regions, “government supervision of religious activity

14   was minimal.”     Accordingly, substantial evidence supports

15   the agency’s determination that Li failed to establish a

16   pattern or practice of persecution of Catholics in China who

17   are similarly situated to her.      See 8 U.S.C.

18   § 1252(b)(4)(B); see also Manzur v. U.S. Dep’t of Homeland

19   Sec., 494 F.3d 281, 289 (2d Cir. 2007).

20       Because Li was unable to show the objective likelihood

21   of persecution needed to make out an asylum claim based on

22   her Catholic religion, she was necessarily unable to meet


                                     5
1    the higher standard required to succeed on a claim for

2    withholding of removal or CAT relief because all three

3    claims rested on the same factual predicate.    See Paul v.

4    Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).    Because the

5    agency’s burden finding is dispositive, we decline to reach

6    the agency’s adverse credibility determination.

7        For the foregoing reasons, the petition for review is

8    DENIED.   As we have completed our review, any stay of

9    removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.    Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk




                                    6